Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of the claimed method 1-13 (source, filter, etc.) and the apparatus of claims 14-16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, it's not clear as to what is meant by the limitation "optionally". Further, it's not clear as to if the at least one analyte and the at least one optical filter are present or not, based on the limitations "optionally, at least one analyte" and "optionally, at least one optical filter". Dependent claims 2-13 inherit the deficiencies of independent claim 1and are therefore also rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamprecht, Bernhard, et al. ("Integrated waveguide sensor platform utilizing organic photodiodes." Plasmonics in Biology and Medicine IX. Vol. 8234. SPIE, 2012.) hereinafter "Lamprecht".
Regarding claim 1, Lamprecht discloses (see fig. 4, section 4) a fluorescence spectroscopic method comprising the following steps: a) implementing:
- at least one product to be irradiated (“sensor spots”), comprising at least one substrate (“PET substrate”) and, optionally, at least one analyte,- at least one light source for irradiating the product(s) (“LED”), - optionally, at least one optical filter ;b) irradiating the product (“sensor spots” , “PET substrate”),  with the light source(s)”(LED”); c) assessing the fluorescence excitation and/or emission of the product, qualitatively and/or quantitatively, wherein the substrate and/or the optical filter, if present, comprise(s) a polyester composition having an excitation signal at 485 nm and/or an emission signal at 535 nm, of less than or equal to 500 units of fluorescence intensity (“sensor spots are excited from the below through the substrate by blue LEDs (475 nm)”, As the filter is recited as optional, further defining of the filter does not further limit the claim). 
Regarding claim 2, Lamprecht discloses (see fig. 4, section 4) the polyester composition (“PET substrate”) has an excitation signal at 485 nm and/or an emission signal at 535 nm which is at least 10% lower than a reference composition (“sensor spots are excited from the below through the substrate by blue LEDs (475 nm)”).
Regarding claim 10, Lamprecht discloses (see fig. 4, section 4) the polyester composition comprises polyethylene terephthalate (“PET substrate”).
Regarding claim 11, Lamprecht discloses (see fig. 4, section 4) the product is a sensor device for the detection of the analyte (“basic sensing unit in this case consists only of fluorescent sensor spots”).
Regarding claim 13, Lamprecht discloses (see fig. 4, section 4) wherein step c) is performed using a detector (“ring-shaped organic photodiodes”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamprecht in view of Taiichi et al (JP 4350172 B2).
Regarding claims 3 and 4, Lamprecht discloses the method according to claim 1. Lamprecht does not appear to disclose the polyester composition includes at least one additive for preventing the oxidative degradation of the polyester and the additive is chosen from acid scavengers, antioxidant stabilizers, and mixtures thereof. Taiichi et al teaches a method wherein the polyester composition includes at least one additive for preventing the oxidative degradation of the polyester and the additive is an antioxidant stabilizer ([0037]). It would have been obvious to a skilled artisan before the effective filing date of the instant invention to modify the teachings of Lamprecht to include the use of antioxidants on the polyester composition, so as to combat the deterioration of the plastic and to significantly extend the life span of the final product.
Regarding claims 6-9, Lamprecht discloses the method according to claim 1. Lamprecht does not appear to disclose wherein the substrate and/or the optical filter, if present, comprise(s) a film comprising at least one layer composed of the polyester composition, wherein the film is a multilayer film, bi-axially stretched film, and the film thickness comprised between 1 and 500 pm. Taiichi et al teaches a method wherein the film is a multilayer film, bi-axially stretched film, and the thickness if comprised between 1 and 500 pm. ([0029-0033]). It would have been obvious to a skilled artisan before the effective filing date of the instant invention to modify the teachings of Lamprecht to include the use of film being multilayer film, bi-axially stretched film, and the film thickness comprised between 1 and 500 pm, so as to obtain a film which is excellent in transparency and excellent in gas barrier property ([0038]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamprecht in view of Kaminska et al. (CN 102598027 A).
Regarding claims 12, Lamprecht discloses the method according to claim 1. Lamprecht does not appear to disclose the product is a security document. Kaminska et al. teaches that the product irradiated is a security document ({0040]). It would have been obvious to a skilled artisan before the effective filing date of the instant invention to modify the teachings of Lamprecht to include wherein the product is a security document, so as to allow for a specific design choice, which can provide a reduction in component variance, thus increasing operational efficiencies.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamprecht in view of Taiichi et al (JP 4350172 B2) in further view of Kojima et al. (US 9056956 B2).
Regarding claim 5, Lamprecht as modified by Taiichi et al disclose the method according to claim 3. Lamprecht as modified by Taiichi et al does not disclose the additive preventing the oxidative degradation of the polyester includes: an alkali metal compound in an amount of 1.0 mol/ton of composition to 3.0 mol/ton of composition in terms of alkali metal element; and a phosphorus compound in an amount of 1.5 mol/ton of composition to 4.0 mol/ton of composition in terms of elemental phosphorus. Kojima et al teaches an additive the preventing the oxidative degradation of the polyester that includes an alkali metal compound in an amount of 1.0 mol/ton of composition to 3.0 mol/ton of composition in terms of alkali metal element and a phosphorus compound in an amount of 1.5 mol/ton of composition to 4.0 mol/ton of composition in terms of elemental phosphorus. (C5L27-38). It would have been obvious to a skilled artisan before the effective filing date of the instant invention to modify the teachings of Lamprecht as modified by Taiichi et al. to include the additive to include an alkali metal compound and the phosphorus compound, so as to attain excellent hydrolysis resistance (C5L27-30).
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamprecht, Bernhard, et al. ("Integrated waveguide sensor platform utilizing organic photodiodes." Plasmonics in Biology and Medicine IX. Vol. 8234. SPIE, 2012.).
Regarding claims 14 and 15, Lamprecht discloses (see fig. 4, section 4) substrate (“PET substrate”) for a sensor device (“basic sensing unit in this case consists only of fluorescent sensor spots”), said substrate comprising a polyester composition having an excitation signal at 485 nm and/or an emission signal at 535 nm of less than or equal to 500 units of fluorescence intensity (“sensor spots are excited from the below through the substrate by blue LEDs (475 nm)”). It would be obvious to use the claimed wavelength, as it has been held that obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05 Sec. I.  One would choose the claimed wavelength based on the sample being excited.
Regarding claim 16, Lamprecht discloses (see fig. 4, section 4) security document comprising a polyester composition (“PET”) having an excitation signal at 485 nm and/or an emission signal at 535 nm of less than or equal to 500 units of fluorescence intensity (“sensor spots are excited from the below through the substrate by blue LEDs (475 nm)”). It would be obvious to use the claimed wavelength, as it has been held that obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05 Sec. I.  One would choose the claimed wavelength based on the sample being excited.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hala (EP 2226657 A1).
Regarding claim 17, Hala discloses optical filter comprising a polyester composition having an excitation signal at 485 nm and/or an emission signal at 535 nm of less than or equal to 500 units of fluorescence intensity (Table 3), and an additive chosen among titanium dioxide, light stabilizers, and mixtures thereof (“the optional additives are selected as required from a group comprising inorganic and organic stabilizers, heat stabilizers, light stabilizers”). It would be obvious to use the claimed wavelength, as it has been held that obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05 Sec. I.  One would choose the claimed wavelength based on the sample being excited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY PHILLIP PHAM whose telephone number is (571)270-5021. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571)270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY PHILLIP PHAM/Examiner, Art Unit 4185                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877